DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 102
	The previous rejection has been overcome in view of the changes made to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-17, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbanks 3,531,155. As to claim 1, Wilbanks discloses a system comprising an automotive glass window of a motor vehicle 12, a substantially flat, transparent covering material 14 removably secured over the automotive glass window of the motor vehicle, and a grasping member 16 configured to transmit an applied force from the grasping member to the covering material; see Fig. 1. However, Wilbanks does not disclose placing his covering material on a flat vertical rear vehicle window behind a driver of the vehicle so as to substantially cover the window. The examiner takes official notice of the fact that automobiles, such as a typical pickup truck, have vertical rear windows positioned behind the driver that the driver must look through via a rear view mirror to observe other vehicle traffic. Wilbanks discloses positioning his covering material generally on the part of a windshield which the driver would require for best visibility; see col. 2, lines 23-27. Therefore, it would have been obvious to one of ordinary skill in the art to place a .
As to claim 2, Wilbanks discloses a handle 16.
As to claim 3, the handle in Wilbanks is located in the center of the covering material 14 and is attached through holes in the covering material, and will therefore inherently concentrate stress in the center portion of the covering material.
As to claim 4, this claim does not define a further structural feature of the claimed product.
As to claim 5, it appears that the intent of the claim was to indicate that the handle and covering material were integrally molded. It would have been obvious to one of ordinary skill in the art to co- mold the handle and covering material in Wilbanks since the use of one piece construction instead of the structure disclosed in Wilbanks would be merely a matter of obvious engineering choice; see MPEP 2144.04 (V)\(B).
As to claims 6 and 7, Fig. 2 of Wilbanks shows these features.
As to claim 8, the ends of the fasteners 22, 24 in Wilbanks are spatially aligned with complimentary fasteners 18, 20 that prevent direct contact of the fasteners with the window as shown in Figs. 1 and 2. 
As to claims 11-13, Wilbanks discloses the use of transparent plastic as the covering material; see col. 2, lines 48-53. It would have been obvious to one of ordinary skill in the art to use polycarbonate as the plastic covering material in Wilbanks since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It would also have been obvious to one of ordinary skill in the art to adjust the 
As to claims 14 and 15, the examiner takes official notice of the fact that it is well-known in the plastic arts to use a UV protective coating and an ant-scratch coating on plastic materials that are exposed to the environment. Therefore, it would have been obvious to one of ordinary skill in the art to use a UV protective coating and an anti-scratch coating on plastic covering in Wilbanks’ product to provide protection from the environment.
As to claim 16 and 17, Wilbanks discloses a barrier material 30 extending from a surface of the covering material that is intended to reside in a space between the covering material and the window; see Fig. 3.
As to claims 32 and 33, Wilbanks discloses using his protective cover on a vehicle windshield. It would have been obvious to one of ordinary skill in the art to place the protective cover of Wilbanks on any window of a vehicle, such as a vertical window, in order to provide protection. Wilbanks also discloses the use of a sealant in the form of a bead 30 to close the gap between the window and the edges of the covering material; see the paragraph bridging columns 2 and 3.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbanks as applied to claims 1-8, 11-17, 32 and 33 above, and further in view of Schnepf 5,454,615. Wilbanks discloses the invention substantially as claimed; see the above rejection. However, Wilbanks does not disclose the use of complimentary fasteners such as hook and loop fasteners to attach his protective cover to the window. Schnepf discloses a transparent protective covering material 6 that is attached to a vehicle window with complimentary hook and loop fastener materials; see col. 3, lines 4-7. Therefore, it would have been obvious to one of ordinary skill in the art to attach the protective covering of Wilbanks to a vehicle window with complimentary hook and loop fasteners in view of the teachings in Schnepf since this involves the simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 28 December 2021 have been fully considered but they are not persuasive. Applicant argues that Wilbanks “not only fails to teach the claimed subject matter but actually teaches away from using the device while the vehicle is in motion”. This quoted language has been addressed in the body of this rejection above. Furthermore, this argument is not convincing because the claims are not directed to a method of using the structure but to the structure itself.
Regarding claim 5 and 11-13, applicant argues “the claimed subject matter of the Present Application involves a different result than the device in Wilbanks. Hence, a finding of design choice is an improper rationale for obviousness”. This is not convincing of patentability because both the instant application and Wilbanks are directed to window protection on a vehicle.
Applicant further argues “no citation of the Office Action refers to thickness and the Office Action fails to explain why a person of ordinary skill in the art would adjust any thickness of the device in Wilbanks. The cited references also do not recognize thickness as a result-effective variable. MPEP § 2144.05 Subsection IILC”. This is also not convincing because the above rejection does give a reason why one of ordinary skill in the art would adjust thickness, namely for increased protection. A specific disclosure in the reference of “thickness” being a result-effective variable is not required since a change in size is within the level of ordinary skill in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783